Citation Nr: 9910033	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-00 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis involving both hands, both wrists, the right foot 
and left shoulder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to June 
1978.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1996 rating decision of the Regional Office (RO) 
which denied the veteran's claim for service connection for 
arthritis of multiple joints.  When this case was previously 
before the Board in March 1998, it was remanded for 
additional development of the evidence.  As the requested 
development has been completed, the case is again before the 
Board for final appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. The service medical records show no complaints or findings 
suggestive of arthritis.

2. Arthritis of multiple joints, involving the hands, wrists, 
right foot and left shoulder was first manifested years 
after service, and there is no competent medical evidence 
linking it to service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for arthritis of 
multiple joints, involving the hands, wrists, right foot and 
left shoulder.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107 (a), "A person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  Clearly, the 
duty to assist a claimant arises only if a well-grounded 
claim has been submitted.  While it appeared that the claim 
was well grounded when this case was previously before the 
Board in March 1998, upon further review and the evolving 
case law of the Court, it must now be concluded that the 
claim is not well grounded.  The Court has defined a well-
grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [51]07(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In this case the evidence in support of 
the veteran's claims consists of statements on his own 
behalf.  As the Court has held, lay persons are not competent 
to render medical opinions and where the determinative issue 
is one of the medical causation, competent medical evidence 
is required to the effect that the claim is plausible or 
possible in order to show that the claim is well grounded.  
Espiritu v. Derwinski,     2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 93 (1993).  No such evidence has been 
submitted in this case.

Factual background

The service medical records show that the veteran was seen in 
May 1956 for a possible broken little finger.  A splint of 
the right fifth finger was applied.  He reported a sore left 
shoulder in July 1959.  He was advised to use a heat lamp and 
oil of wintergreen.  He was referred to the orthopedic clinic 
for persistent pain in the left acromioclavicular joint area.  
It was indicated that there was a soft tissue injury only, 
and there was no involvement of the ligaments.  In July 1968, 
it was noted that he hit his right fifth toe on a door the 
previous night.  An X-ray study revealed a fracture, but no 
displacement.  Tape was applied. He was seen in February 1969 
for a possible dislocation of the left shoulder.  An X-ray 
study was negative.  Heat was recommended and the arm was to 
be put in a sling.  In April 1972, the veteran was doing 
pull-ups when he heard something pop and he had strong pain 
in the left shoulder and neck.  An examination revealed 
exquisite tenderness in the left shoulder.  The impression 
was muscle strain.  The veteran was treated for plantar 
fasciitis between 1977 and 1978.  On the retirement 
examination in April 1978, the upper extremities, lower 
extremities and musculoskeletal system were evaluated as 
normal.  

A report of medical history dated in October 1991 shows that 
the veteran related a history of swollen or painful joints, 
arthritis or rheumatism and a painful shoulder.  

Service department medical records dated in 1994 and 1995 
have been associated with the claims folder.  In September 
1994, the veteran reported that he had had a neck problem in 
the past and had been treated symptomatically.  He had not 
been disabled and had not had problems of a chronic nature 
until an automobile accident in September 1993.  An 
examination disclosed that certain tests caused discomfort in 
the neck and upper portion of the shoulder.  He had very 
significant tenderness in the subacromial area in the region 
of the biceps tendon.  The pertinent impressions were 
impingement syndrome of the left shoulder and rule out a 
rotator cuff tear.  Magnetic resonance imaging of the left 
shoulder that month revealed no evidence of the rotator cuff 
tear, a very minimal impingement, and degenerative changes 
within the acromioclavicular joint.  An X-ray study of the 
left shoulder was negative.  It was reported in March 1995 
that the veteran's sedimentation rate was quite high, but 
uric acid was satisfactory.  

The veteran was hospitalized at a service department facility 
in March 1995 for unrelated complaints.  A history of 
arthritis was noted.  

The veteran was afforded an examination of the bones by the 
Department of Veterans Affairs (VA) in December 1995.  He 
related the history of having a left shoulder dislocation in 
1959 and, that from that time on, he had experienced 
recurrent and progressive worsening of his left shoulder 
problem.  He stated that in 1986 or 1987 his symptoms became 
more severe as far as arthritis and that is when he began to 
receive treatment on a more regular basis.  He complained of 
pain and swelling of his hands, wrists and shoulders.  He 
also noted that he had some problems with the first 
metatarsophalangeal joint of each foot.  An examination 
revealed decreased strength in each hand.  There was moderate 
swelling of the first metatarsal joint, as well as 
bilaterally of the feet.  He had some swelling of the middle 
finger at the first metacarpophalangeal joint bilaterally in 
both hands.  There was some slight deformity of both wrists.  
X-rays of both hands revealed moderate osteoarthritis.  
Bilateral degenerative joint disease was noted on X-rays of 
each wrist.  An X-ray of the feet revealed mild degenerative 
changes.  X-rays of the shoulders were normal.  The diagnoses 
were osteoarthritis and to rule out gouty arthritis.  

An undated report from a private facility shows that the 
veteran related a history of arthritis.  It was indicated 
that he had morning stiffness and swelling of the joints.

Additional service department medical records disclose that 
laboratory studies were conducted in February 1996 and 
revealed that uric acid was 4.40mg/dl, with normal being 3.1-
8.8mg/dl.  A test for the rheumatoid factor that month was 
negative.  In June 1996, the veteran complained of long-term 
right foot pain which had had its onset in the 1960's.  An X-
ray study of the right foot revealed degenerative arthritic 
changes of the right first metatarsophalangeal joint.  X-rays 
of the hands were consistent with erosive osteoarthritis.  

An undated report reflects an impression of probable 
seronegative rheumatoid arthritis.  The veteran was seen in 
October 1996 and the assessment was rheumatoid arthritis.  

The veteran's claims folder was reviewed by a VA physician in 
June 1998.  He stated that there was no evidence that the 
veteran's serum negative rheumatoid arthritis was present 
either before service or during service.  While he had 
several visits in service for musculoskeletal complaints, 
these revolved around traumatic injuries.  In 1991, the 
veteran started developing various problems in his joints 
suggestive of an arthritic type condition.  The physician 
noted that if the veteran had evidence of rheumatoid 
arthritis in service, he would have expected that he would 
have had complaints related to the joints that were not 
related to trauma or over exertion, but that he saw no 
evidence of this in the medical record.  He also did not find 
any evidence that service would have exacerbated his 
rheumatoid arthritis.  He added that without evidence of any 
active disease, he would be hard pressed and it would be 
difficult to make a case that it was worsened by service-
related factors.  Rheumatoid arthritis is a systemic illness 
unrelated to trauma or overuse.  The physician concluded that 
it was very unlikely that the veteran's serum negative 
rheumatoid arthritis was related to or manifested by methods 
during service.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Although the service medical records confirm that he was seen 
on various occasions for joint complaints, the fact remains 
that there is no clinical evidence in service that the 
veteran had any form of arthritis during service.  In this 
regard, it is significant to point out that the retirement 
examination in April 1978 revealed no abnormalities of the 
musculoskeletal system, including the upper and lower 
extremities.  The Board also notes that the veteran 
acknowledged at his hearing at the RO in December 1996 that 
he had first been treated for joint complaints in 1986 or 
1987.  Of critical importance is the conclusion of the VA 
physician who reviewed the veteran's claims folder.  
Following an extensive review, the physician opined that he 
saw no evidence of rheumatoid arthritis in service, and he 
added that there was no indication that the veteran's 
rheumatoid arthritis was related to service.  While it is 
true that X-ray studies have recently shown degenerative 
arthritis, there is no competent medical evidence linking 
such arthritis to service.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the veteran's lay assertions to the effect 
that he has arthritis which is related to service are neither 
competent nor probative of the issue in question.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.  In the absence of competent medical 
evidence showing that the veteran has arthritis which is 
related to service, the Board must conclude that the claim is 
not well grounded. 


ORDER

Service connection for arthritis of multiple joints, 
including the hands, wrists, right and left shoulder is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

